DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-12 are allowed in this Office action.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated September 2, 2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Examiner’s Comments / Summary of Relevant Prior Art
The prior art of record are summarized as follows:
Biebesheimer et al. (Pub. No. WO 02/063514) teaches performing resource search and selection comprising: a mechanism enabling entry of a query for a resource and, entry of one or more user context elements, each element representing a context associated with the current user state and having context attributes and attribute values associated therewith, said mechanism further enabling user specification of relevant resource selection criteria for enabling expression of relevance of resource results in terms of user context; a mechanism for searching a resource database and generating a resource response set having resources that best match a user's query.
Legris (Pub. No. US 2013/0167059) teaches displaying and refining search results. The search results are received and stored in a queue along with a coefficient of relevance associated with each search result. The search results with the highest coefficients are displayed within the edge. A function indicating a user preference (like, dislike, etc.) is associated with the edge of the GUI, whereby when the user drags a search result toward the edge, the coefficients of the related search results are modified in accordance with a similarity factor between the dragged search result and the related search results.
Yates et al. (Pub. No. US 2010/0153885) teaches an interactive television application is used to provide search results to a user. The user is provided with an opportunity to indicate a desire to search for programs. In response, the interactive television application generates search criteria and searches for programs. The search results that are displayed to the user include mosaic listings associated with programs that match the search criteria. The interactive television application displays the mosaic listings in a manner that accentuates the different levels of relevance of the search results to the search criteria.
Marra et al. (Pat. No. US 9,063,972) teaches engaging a user in a previously-submitted search query in a social networking system based on receiving a search query from a user, receiving search results responsive to the search query, providing search results for display to the user, receiving one or more user interactions associated with the search results, and generating a search interaction score based on the one or more user interactions. The steps further include determining that the search interaction score exceeds a threshold search interaction score, receiving a reminder event relating to the search query, and in response to determining that the search interaction score exceeds the threshold search interaction score and the reminder event, providing a notification to the user relating to the search query.
Balakrishnan et al. (Pat. No. US 6,182,038) teaches generating a context dependent phoneme network as an intermediate step of encoding speech information independent of the vocabulary and language models of an application without sacrificing performance in terms of final recognition accuracy. The context dependent phoneme network is generated from speech in a phoneme network generator associated with an operating system. The context dependent phoneme network is then transmitted to a first application.
John et al. (Pub. No. US 2013/0282696) teaches data visualization includes determining a query context for a user's search query, and retrieving relevant data for the query context. The steps combine the relevant data with data that is filtered according to search parameters in the user's search query, and generating an interactive presentation to display the combined data from the perspective of the user's search query or from the perspectives of other entities.
Murdock et al. (Pub. No. US 2010/0121840) teaches estimating search query precision is provided, the method comprising: receiving a search query, wherein the search query contains one or more terms; retrieving documents from a collection based on the search query, wherein the retrieving includes only retrieving documents that contain all the terms of the search query; creating a query language model based on the retrieved documents; calculating a divergence between the query language model and the collection; and estimating search query precision based on the divergence, wherein the higher the divergence the more precise the search query.
Faisal (Pat. No. US 6,094,652) teaches user in reformulating the query. The information retrieval system, which supports both text and theme queries, includes a knowledge base comprising a plurality of nodes of terminology, arranged hierarchically, that reflect associations among the terminology. For the hierarchical query feedback terms, the information retrieval system selects terminology that broadens and narrows the query terms by selecting parent nodes and child nodes, 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-12:
In interpreting the claims filed on 26 August 2022, in view of the updated search/examination and the prosecution histories of the instant application and all related application(s) associated with the Terminal Disclaimer filed on 22 October 2021, and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 5, and 9.
Other dependent claims are also allowed based on their dependencies on claims 1, 5, and 9.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                 September 6, 2022